
	

114 S2356 IS: Private Sector Call Record Retention Act
U.S. Senate
2015-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2356
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2015
			Mr. King (for himself and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Foreign Intelligence Surveillance Act of 1978 to require an electronic communication
			 service provider that generates
			 call detail
			 records pursuant to an order under that Act to notify the Attorney
			 General if the provider intends to retain such records for a
			 period
			 less than 18 months.
	
	
 1.Short titleThis Act may be cited as the Private Sector Call Record Retention Act. 2.Notice to Attorney General on certain modification of practice on retention of call detail records by electronic communication service providersSection 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861), as amended by section 107 of the USA FREEDOM Act of 2015 (Public Law 114–23; 129 Stat. 273), is further amended—
 (1)by redesignating subsection (k) as subsection (l); and (2)by inserting after subsection (j) the following new subsection (k):
				
					(k)Prospective changes to existing practices related to call detail records
 (1)In generalConsistent with subsection (c)(2)(F), an electronic communication service provider that has been issued an order to produce call detail records pursuant to an order under subsection (c) shall notify the Attorney General if that service provider intends to retain its call detail records for a period less than 18 months.
 (2)Timing of noticeA notification under paragraph (1) shall be made not less than 180 days prior to the date such electronic communications service provider intends to implement a policy to retain such records for a period less than 18 months..
			
